Case 2:18-cv-09080-JAK-LAL Document 33 Filed 02/08/21 Page 1 of 2 Page ID #:1883




  1
  2
  3
  4
  5
  6
                                     UNITED STATES DISTRICT COURT
  7
                                    CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   REGGIE CERVANTES,                                  Case No. LACV 18-9080-JAK (LAL)

 11                                     Petitioner,      ORDER ACCEPTING REPORT AND
                                                         RECOMMENDATION OF UNITED
 12                            v.                        STATES MAGISTRATE JUDGE
 13   SCOTT FRAUENHIEM,

 14                                       Respondent.

 15
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
 18   Report and Recommendation, Petitioner’s Objections and the remaining record, and has made a
 19   de novo determination.
 20          Petitioner’s Objections lack merit for the reasons stated in the Report and
 21   Recommendation.
 22          Accordingly, IT IS ORDERED THAT:
 23          1.     The Report and Recommendation is approved and accepted;
 24          2.     Judgment be entered denying the Petition and dismissing this action with
 25                 prejudice; and
 26   ///
 27   ///
 28
Case 2:18-cv-09080-JAK-LAL Document 33 Filed 02/08/21 Page 2 of 2 Page ID #:1884




  1         3.    The Clerk serve copies of this Order on the parties.
  2
  3
             February 8, 2021
      DATED: ________________           _________________________________________
  4                                     JOHN A. KRONSTADT
  5                                     UNITED STATES DISTRICT JUDGE

  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   2
